Per Curiam,
The paper signed by the decedent, which appellant insists is a contract to be specifically enforced, is clearly testamentary: Wilson v. Yan Leer, 103 Pa. 600; Megary’s Est., 206 Pa. 260. It vested no present interest, but only appointed what was to be done after the death of the maker, and this is the test of its character: Turner v. Scott, 51 Pa. 126. In Shields v. Mifflin’s Executors, 3 Yeates 389, relied upon in support of appellant’s contention, the paper signed by Thomas Mifflin was an executed contract, acknowledging and promising to pay a liability which could have been enforced against his estate without the direction that his executors or administrators should pay it. The prayer for specific performance was properly dismissed by the learned court below, and its decree is affirmed, at appellant’s costs.